DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0103488 to Levesque et al.; in view of US 2012/0084700 to Sirpal et al.; in view of US 2014/0071043 to Jung et al.; further in view of US 2014/0306865 to Pan et al.

	As per claim 1, Levesque et al. teach a display system, comprising: 
a flexible display screen (Fig. 2, 210) having a plurality of divisions that are adjustable to a plurality of forms, wherein the plurality of divisions are adjustable from a substantially planer form to a geometric form (paragraphs 3 and 37, display folds are created and arranged based on the current shape of base 205, a planar display such as that in Fig. 3 may be bent to the geometric shape in Fig. 2); and 
a flexible base having a plurality of divisions, that correspond to the plurality of divisions of the flexible display, attachable to the corresponding plurality of divisions of the flexible display (Fig. 2, 205, paragraph 37, base comprises hinges to enable said base to bend or fold).
establishing connections between the plurality of divisions of the flexible display through the corresponding plurality of divisions of the flexible base (paragraph 57)
wherein the plurality of divisions of the flexible base are adjustable to the plurality of forms of the flexible display including the substantially planer form and the geometric form (paragraphs 3 and 37, display folds are created and arranged based on the current shape of base 205, Levesque seems to suggest that a planar display such as that in Fig. 3 may be bent to the geometric shape in Fig. 2 by bending the base via the mechanism disclosed in paragraph 37)
wherein an image is displayed through the corresponding plurality of divisions of the flexible base (Figs. 2-3, paragraph 37, the flexible display is electrically connected to the deformable base)
Levesque et al. do not teach wherein different instances are displayed simultaneously on the plurality of divisions of the display screen.
Sirpal et al. teach wherein different instances are displayed simultaneously on the plurality of divisions of the display screen (Figs. 1I, 6G, 6H, paragraphs 126, 178, 180, 182 and 104, “device 100 can be configured to display information on both screens 104 and 108 to allow two users to simultaneously interact with device 100”).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Levesque et al., so that different instances are displayed simultaneously on the plurality of divisions of the display screen, such as taught by Sirpal et al., for the purpose of allowing different users to simultaneously interact with the device.
Levesque and Sirpal et al. do not teach establishing connections between a plurality of devices and the plurality of divisions of the flexible display.
establishing connections between a plurality of devices and the plurality of divisions of the flexible display (Figs. 29A-30C).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Levesque and Sirpal et al., by establishing connections between a plurality of devices and the plurality of divisions of the flexible display, such as taught by Jung et al., for the purpose of facilitating transfer of contents between a plurality of devices.
Levesque, Sirpal and Jung et al. do not necessarily teach wherein different instances from the plurality of devices are displayed simultaneously on each of the plurality of divisions of the display screen.
Pan et al. teach wherein different instances from the plurality of devices are displayed simultaneously on each of the plurality of divisions of the display screen (Fig. 1, notice that apparatus 200 seems analogous to the claimed base, and it is used to connect a plurality of display instances to a corresponding plurality of devices).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Levesque, Sirpal and Jung et al., so that different instances from the plurality of devices are displayed simultaneously on each of the plurality of divisions of the display screen, such as taught by Pan et al., for the purpose of further facilitating collaboration between devices.

As per claim 2, Levesque, Sirpal, Jung and Pan et al teach the display system of claim 1, wherein the plurality of divisions of the flexible display are directed in different directions such that each of the plurality of divisions of the flexible display and the plurality of divisions of the flexible base are directed toward a different user (Levesque, Fig. 2; Figs. 1I, 6G, 6H).

claim 3, Levesque, Sirpal, Jung and Pan et al. teach the display system of claim 1, wherein the base comprises instructions to manage a corresponding division of the plurality of divisions of the flexible display (Fig. 4A, 220), establish the connection between the corresponding division of the plurality of divisions of the flexible display and the plurality of devices running different instances (Fig. 4A, 210); and manage interactions between the plurality of instances displayed on the corresponding division of the plurality of divisions of the flexible display of the display screen  (Fig. 4A, 230).

	As per claim 5, Levesque, Sirpal Jung and Pan et al. teach the display system of claim 1, wherein each division of the display screen receives a separate video input from the corresponding plurality of divisions of the flexible base provided by a separate device coupled to the corresponding plurality of divisions of the flexible base (Pan, Fig. 1; Jung, Figs. 29A-30C).

As per claim 6, Levesque, Sirpal Jung and Pan et al. teach the display system of claim 1, wherein the corresponding plurality of divisions of the flexible base and the plurality of devices are connected via USB, VGA, HDMI, Bluetooth or Wi-Fi (Pan, paragraphs 29-30).

	As per claim 7, Levesque, Sirpal Jung and Pan et al. teach the display system of claim 1, wherein the plurality of divisions of the display screen are plugged into the corresponding plurality of divisions of the flexible base to enable screen power for the plurality of divisions of the display screen (Levesque, paragraph 57).

	As per claim 8, Levesque, Sirpal Jung and Pan et al. teach the display system of claim 1, wherein the display screen has a curved shape (Levesque, Fig. 2) to provide privacy to a user of the display screen and protect security of content displayed on each division of the display screen (Sirpal, “device 100 can be configured to display information on both screens 104 and 108 to allow two users to simultaneously interact with device 100”, different users interacting with the device in the configuration shown in Fig. 2 of Levesque, such as modified by Sirpal, will have a certain degree of privacy/security during interaction).

As per claim 9, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Levesque, Sirpal Jung and Pan et al. further teach wherein the plurality of instances run on the plurality of devices (Pan, Figs. 1 and 8A)

As per claim 13, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Levesque, Sirpal Jung and Pan et al. further teach wherein the plurality of instances run on the plurality of devices (Pan, Figs. 1 and 8A)

	As per claim 15, Levesque, Sirpal Jung and Pan et al. teach the display system of claim 1, wherein the plurality of divisions are directed in the different direction such that each of the plurality of divisions are usable by a different user (Levesque, Fig. 2; Sirpal, Figs. 1I, 6G, 6H).

	As per claim 16, Levesque, Sirpal Jung and Pan et al. teach the display system of claim 1, wherein the plurality of divisions are directed in the different direction such that each of the plurality of divisions are only viewable from a corresponding direction (Levesque, Fig. 2; Sirpal, Figs. 1I, 6G, 6H).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0103488 to Levesque et al.; in view of US 2012/0084700 to Sirpal et al.; in view of US 2014/0071043 to Jung et al.; in view of US 2014/0306865 to Pan et al.; further in view of US 2015/0366089 to Park et al.

	As per claim 4, Levesque, Sirpal Jung and Pan et al. teach the display system of claim 1, wherein the flexible display screen and the base are connected mechanically (Levesque, paragraph 57), and each division of the display screen corresponds to a division of the base (Levesque, Fig. 2).
	Levesque, Sirpal Jung and Pan et al. do not teach the coupling comprising pins.
	Park et al. teach the mechanical connection comprising pins (Fig. 10, 450).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Levesque, Sirpal Jung and Pan et al., so that the coupling comprising pins, such as taught by Park et al. for the purpose of improving structural support.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0103488 to Levesque et al.; in view of US 2012/0084700 to Sirpal et al.; in view of US 2014/0071043 to Jung et al.; in view of US 2014/0306865 to Pan et al.; further in view of US 2012/0262494 to Choi et al.

As per claim 10, Levesque, Sirpal Jung and Pan et al. teach the method of claim 9.
Levesque, Sirpal Jung and Pan et al. do not teach allowing remote operation of the plurality of instances displayed on the display screen.
Choi et al. teach allowing remote operation of the plurality of instances displayed on the display screen (Figs. 1 and 7, paragraphs 175-179, a command to initiate a reception of a file is initiated from the display screen, the remote device executes the command to receive said file).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Levesque, Sirpal Jung and Pan et al., by allowing remote operation of the plurality 

As per claim 11, Levesque, Sirpal Jung and Pan et al. teach the method of claim 9.
Levesque, Sirpal Jung and Pan et al. do not teach wherein allowing the remote operation of the plurality of instances displayed on the display screen comprises: receiving, from a user, a command associated with one of the plurality of the instances running on a device; and delivering the command to the device, wherein the device performs the command.
Choi et al. teach wherein allowing the remote operation of the plurality of instances displayed on the display screen comprises: receiving, from a user, a command associated with one of the plurality of the instances running on a device; and delivering the command to the device, wherein the device performs the command (Figs. 1 and 7, paragraphs 175-179, a command to initiate a reception of a file is initiated from the display screen, the remote device executes the command to receive said file).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Levesque, Sirpal Jung and Pan et al., such that allowing the remote operation of the plurality of instances displayed on the display screen comprises: receiving, from a user, a command associated with one of the plurality of the instances running on a device; and delivering the command to the device, wherein the device performs the command, such as taught by Choi et al., for the purpose of facilitating file sharing between remote devices.

	As per claim 12, Levesque, Sirpal Jung and Pan et al. teach the method of claim 11.
Levesque, Sirpal Jung and Pan et al. do not teach wherein receiving the command comprises receiving a touch gesture from the user on the display screen, the touch gesture targeting specific areas of the display screen, where the one of the plurality of instances is displayed.
wherein receiving the command comprises receiving a touch gesture from the user on the display screen, the touch gesture targeting specific areas of the display screen, where the one of the plurality of instances is displayed (Figs. 1 and 7, paragraphs 175-179, a command to initiate a reception of a file is initiated from the display screen, the remote device executes the command to receive said file).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Levesque, Sirpal Jung and Pan et al., such that allowing the remote operation of the plurality of instances displayed on the display screen comprises: receiving, from a user, a command associated with one of the plurality of the instances running on a device; and delivering the command to the device, wherein the device performs the command, such as taught by Choi et al., for the purpose of facilitating file sharing between remote devices.

As per claim 14, Levesque, Sirpal Jung and Pan et al. teach the non-transitory computer-readable medium of claim 13.
Levesque, Sirpal Jung and Pan et al. do not teach instructions which cause the device to provide a collaboration environment accepting inputs from the plurality of devices.
Choi et al. teach instructions which cause the device to provide a collaboration environment accepting inputs from the plurality of devices (Figs. 1 and 7, paragraphs 175-179, a command initiates a transfer of a file input by a first device, into a second device).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Levesque, Sirpal Jung and Pan et al., by adding instructions which cause the device to provide a collaboration environment accepting inputs from the plurality of devices, such as taught by Choi et al., for the purpose of facilitating file sharing between remote devices.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0103488 to Levesque et al.; in view of US 2012/0084700 to Sirpal et al.; in view of US 2014/0071043 to Jung et al.; further in view of US 2014/0306865 to Pan et al.; further in view of US 8,005,518 to Birsel et al.

	As per claim 17, Levesque, Sirpal Jung and Pan et al. teach the display system of claim 1, wherein the plurality of divisions are positioned in an open vertical form to allow a plurality of users to use each of the plurality of divisions simultaneously (Levesque, Fig. 2).
	Levesque, Sirpal Jung and Pan et al. do not necessarily teach wherein the vertical form is a triangular form.
	Birsel et al. teach wherein the vertical form is a closed triangular form (Figs. 2D and 3, the display is arranged in a closed configuration, 3 divisions would result in a triangular form, 6 divisions would result in a hexagonal form, notice that paragraph 37 of Levesque suggests a plurality of divisions according to the divisions of the base and the display).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Levesque, Sirpal Jung and Pan et al., so that the vertical form is a triangular form, such as suggested by Birsel et al., for the purpose of increasing the amount of users that may access the display.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694